OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS

                              AUSTIN




HonorableM~urphyCo3.e




              Your resent requ                   Ion OS thls'd0pcrt-
ment   upon   the above stated                   013ro00ited.


                                                 o the &ate
                                                 law afirot-

                                       u30.00. At the
                                        OS oltlzene point-
                                       writer) that the




       OS Liberty County shall bs barn& on $140.00 per
       miillfondollam valuation fneteaa OS $lSB.OO OQ
       the million Qollcre valuation cd providedby the
       present general law, hrtlcle ld45.
            "?&ll you please give me a statementco to
       the prinolpal requirementa of such notice to be
                                                                143


Eonoreble   Murphy Cole, Pago 2


      publiahad. I gather that Sao. 57 OS Artlole
      3 Is the proper oonatltutlonalauthority.*
          Saotion 57 or article 3 or the Stats Oonatltution
and Articles 2 - 9, lncluslva,Vernon's Annotated Civil gtat-
utea, prescriba the mathod and manner of giving notice by
any person who intends to apply for the passage OS any looal
or speoial law not prohibited by the Constitution.  Article
1645, Vamon*s Annotated Civil Statutea, rsada in part aa Sol-
lows:
          Win any county having a population 0S
      thirty-fivethousand Inhabitants,or over,
     according to the prsceding Federal oenaua,
     or having a tax valuation of rifteen mil-
     lion dollars or over, acoording to the lest
     approved tax rolla, there shall ba biannlal-
     ly appointed an auditor of aoaounta and
     financaa, tha title of said offioar to be
     oounty auaitor, who shall hold his 0rrioe
     for two yearn, and who shall receive as oom-
     pensation for hia service8 one hundred and
     twenty-tfvadollars for aaoh million dollars
     or major portion thereof, of the aaeaseed
     valuation, the annual aelary to be o-put&
     from tha last apprwed tax rolla, aaid an-
     nual salary from oounty fun&a ahall not ax-
     oaed thirty-mix hundred dollars, to be paid
     monthly out OS the general funda of the
     oounty up: :n"order of the commlae'lonera
     court.       .
          Liberty County has a population OS 24,656 inhabitants
,acoordlngto the lest Federal oansue. Howaver, the aeaeaaed
valuation oS said county eccording to tha lest approvad tax
rolls ia approxlmetely$21,523,020.00, ThQrafore,Artlola 1645,
aupra, which la a general statute, la epplioableto Liberty Goun-
tY*
          Section 56, Article 3, or the State Cooatltution
inhibfta tha Lsgialaturefrom paaeing any looal or apeolel Law
ra$ulating the asrefra of a oounty.
          The propoead enaotment would be a looal or epaofel
law attampting to regulate the affalrr of Liberty County, whloh
is prohibita by Saotion 56, Article 3, of the Stats Caaatitu-
tion.  Duoloa, et al v. Earria County, 263 S.W. 5623 Altgelt
Honorable   Murphy     cole,   pag, 3


t. Gutzeit, 201 9. v. 4001        Auetln   From. v. Patton, 888 3. W.
18;e.
            Truatlng      that the foregoing fully    MIfWSra        your   in-
quiry, wsoare
                                              Your0   very   truly
 APPROVED JAN 30, 1941
                                           ATTORNEY GElVIRALOF TEXA8


 ATTORNEY GENERAL



AWtRS




                                                                                      APPROVED’
                                                                                        OPINION
                                                                                      00htMnT~~
                                                                                      l
                                                                                      $ g
                                                                                  c